DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

             Claims 1, 8 and 15 are objected to because of the following informalities:  
             In claim 1, “determining soft symbols from an output of a receiver of the user equipment, and determining a noise covariance based on respective probabilities of the soft symbols;” could be changed to “determining soft symbols from an output of a receiver of the user equipment; 

Double Patenting

             The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

           Claims 1 – 6, 8 – 13 and 15 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 8 – 11 and 15 – 18 of U.S. Patent No. 11,356,161. Although the claims at issue are not identical, they are not patentably distinct from each other because:

            Re claim 1, 
            Claim 8 of U.S. Patent No. 11,356,161 recites of a method, comprising: in response receiving a demodulation reference signal to facilitate channel estimation for a communication link, determining, by a user equipment comprising a processor, a signal power to noise covariance value for the communication link, comprising: determining soft symbols from an output of a receiver of the user equipment, and determining a noise covariance based on respective probabilities of the soft symbols; and employing, by the user equipment, the signal power to noise covariance value as an estimated signal to interference plus noise ratio for the communication link.
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

            Re claim 2, 
            Claim 10 of U.S. Patent No. 11,356,161 recites of wherein determining the soft symbols comprises determining the soft symbols using a maximum likelihood metric.

            Re claim 3, 
            Claim 11 of U.S. Patent No. 11,356,161 recites of wherein determining the soft symbols comprises determining the soft symbols using a maximum a posteriori probability metric.

            Re claim 4, 
            Claim 8 of U.S. Patent No. 11,356,161 recites of further comprising determining, by the user equipment, a channel quality indicator value based on the signal power to noise covariance value.

            Re claim 5, 
            Claim 8 of U.S. Patent No. 11,356,161 recites of further comprising sending, by the user equipment, the channel quality indicator value to network equipment.

            Re claim 6, 
            Claim 9 of U.S. Patent No. 11,356,161 recites of further comprising receiving, by the user equipment, from the network equipment, a scheduling parameter based on the channel quality indicator value.

            Re claim 8, 
            Claim 1 of U.S. Patent No. 11,356,161 recites of a user equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: in response receiving a demodulation reference signal to facilitate channel estimation for a communication channel, determining a signal power to noise covariance value for the communication channel, comprising: determining soft symbols from an output of a receiver of the user equipment, and determining a noise covariance based on respective probabilities of the soft symbols; and utilizing the signal power to noise covariance value as part of estimating a signal to interference plus noise ratio for the communication channel.
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

            Re claim 9, 
            Claim 3 of U.S. Patent No. 11,356,161 recites of wherein determining the soft symbols comprises determining the soft symbols using a maximum likelihood metric.

            Re claim 10, 
            Claim 4 of U.S. Patent No. 11,356,161 recites of wherein determining the soft symbols comprises determining the soft symbols using a maximum a posteriori probability metric.

            Re claim 11, 
            Claim 1 of U.S. Patent No. 11,356,161 recites of wherein the operations further comprise determining a channel quality indicator value based on the signal power to noise covariance value.

            Re claim 12, 
            Claim 1 of U.S. Patent No. 11,356,161 recites of wherein the operations further comprise transmitting the channel quality indicator value to network equipment.



            Re claim 13, 
            Claim 2 of U.S. Patent No. 11,356,161 recites of wherein the operations further comprise receiving, from the network equipment, a scheduling parameter based on the channel quality indicator value.

            Re claim 15, 
            Claim 15 of U.S. Patent No. 11,356,161 recites of a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a mobile device, facilitate performance of operations, comprising: in response receiving a demodulation reference signal to facilitate channel estimation for a channel, determining a signal power to noise covariance value for the channel, comprising: determining soft symbols from an output of a receiver of the mobile device, and determining a noise covariance based on respective probabilities of the soft symbols; and utilizing the signal power to noise covariance value as an estimated signal to interference plus noise ratio for the channel.
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

            Re claim 16, 
            Claim 17 of U.S. Patent No. 11,356,161 recites of wherein determining the soft symbols comprises determining the soft symbols using a maximum likelihood metric.

            Re claim 17, 
            Claim 18 of U.S. Patent No. 11,356,161 recites of wherein determining the soft symbols comprises determining the soft symbols using a maximum a posteriori probability metric.

            Re claim 18, 
            Claim 15 of U.S. Patent No. 11,356,161 recites of wherein the operations further comprise determining a channel quality indicator value based on the signal power to noise covariance value.

            Re claim 19, 
            Claim 15 of U.S. Patent No. 11,356,161 recites of wherein the operations further comprise communicating the channel quality indicator value to network equipment.



            Re claim 20, 
            Claim 16 of U.S. Patent No. 11,356,161 recites of wherein the operations further comprise receiving, from the network equipment, a scheduling parameter based on the channel quality indicator value.

            Claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 and 8 – 9 of U.S. Patent No. 11,356,161 in view of Geirhofer et al (US 2011/0194593). 

           Re claim 7, 
           Claims 1 – 2 of U.S. Patent No. 11,356,161 do not specifically recite of wherein the scheduling parameter corresponds to a modulation and coding scheme.
           Geirhofer teaches of wherein the scheduling parameter corresponds to a modulation and coding scheme (MCS, Paragraph 0058).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the scheduling parameter correspond to a modulation and coding scheme for improved communication.

           Re claim 14, 
           Claims 8 – 9 of U.S. Patent No. 11,356,161 do not specifically recite of wherein the scheduling parameter corresponds to a modulation and coding scheme.
           Geirhofer teaches of wherein the scheduling parameter corresponds to a modulation and coding scheme (MCS, Paragraph 0058).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the scheduling parameter correspond to a modulation and coding scheme for improved communication.

Claim Rejections - 35 USC § 103

            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

           Claims 1, 3 – 8, 10 – 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geirhofer et al (US 2011/0194593) in view of Salvekar et al (US 2011/0051858) and further in view of Seo et al (US 2012/0230290).

           Re claim 1, Geirhofer teaches of a method, comprising: in response receiving a reference signal (reference signal, Paragraphs 0058 and 0068) to facilitate channel estimation for a communication link (#784, Fig.7, Paragraphs 0058, 0068, 0072 and 0091), determining, by a user equipment (#120, Fig.7) comprising a processor (processor, Fig.7), a signal power to noise covariance value for the communication link, comprising: determining a noise covariance (noise covariance, Paragraphs 0049, 0079 and 0086); and employing, by the user equipment, the signal power to noise covariance value as an estimated signal to interference plus noise ratio for the communication link (SINR, Paragraphs 0049 and 0079). Geirhofer further teaches of determining symbols from an output of a receiver of the user equipment (Paragraph 0092). Geirhofer further teaches of a reference signal being a demodulation reference signal (DMRS, Paragraph 0072). However, Geirhofer does not specifically teach of determining soft symbols from an output of a receiver of the user equipment, and determining the noise covariance based on respective probabilities of the soft symbols. Geirhofer does not specifically teach of the demodulation reference signal to facilitate channel estimation for the communication link.
           Salvekar teaches of determining soft symbols from an output of a receiver of the user equipment (soft symbols, Paragraph 0053), and determining the noise covariance (noise covariance, equation 1, Paragraph 0053) based on respective probabilities of the soft symbols (LLR, Paragraph 0053) (Fig.4).
             Seo teaches of a user equipment device (Figures 12 and 18), comprising: a processor (#1830, Fig.18); and a memory (#1840, Fig.18) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving, by a receiver of the user equipment device, a demodulation reference signal to facilitate channel estimation for a data channel of a communication link with a network equipment (#S1221, Fig.12 and Paragraphs 0075 – 0077 and 0111)
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the noise covariance based on respective probabilities of determined soft symbols with reduced computational complexity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the demodulation reference signal for channel estimation and data demodulation.

           Re claim 8, Geirhofer teaches of a user equipment (#120, Fig.7), comprising: a processor (processor, Fig.7); and a memory that stores executable instructions that, when executed by the processor (memory, Fig.7), facilitate performance of operations, comprising: in response receiving a reference signal to facilitate channel estimation for a communication channel, determining a signal power to noise covariance value for the communication channel, comprising: determining symbols from an output of a receiver of the user equipment, and utilizing the signal power to noise covariance value as part of estimating a signal to interference plus noise ratio for the communication channel (see claim 1). Geirhofer further teaches of a reference signal being a demodulation reference signal (DMRS, Paragraph 0072). However, Geirhofer does not specifically teach of determining soft symbols from an output of a receiver of the user equipment, and determining the noise covariance based on respective probabilities of the soft symbols. Geirhofer does not specifically teach of the demodulation reference signal to facilitate channel estimation for the communication channel.
             Seo teaches of a user equipment device (Figures 12 and 18), comprising: a processor (#1830, Fig.18); and a memory (#1840, Fig.18) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving, by a receiver of the user equipment device, a demodulation reference signal to facilitate channel estimation for a data channel of a communication link with a network equipment (#S1221, Fig.12 and Paragraphs 0075 – 0077 and 0111)
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the noise covariance based on respective probabilities of determined soft symbols with reduced computational complexity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the demodulation reference signal for channel estimation and data demodulation.

           Re claim 15, Geirhofer teaches of a non-transitory machine-readable medium (Paragraphs 0099 – 0100), comprising executable instructions that, when executed by a processor of a mobile device (#120, Fig.7 and Paragraph 0022), facilitate performance of operations, comprising: in response receiving a reference signal to facilitate channel estimation for a channel, determining a signal power to noise covariance value for the channel, comprising: determining symbols from an output of a receiver of the mobile device, and utilizing the signal power to noise covariance value as an estimated signal to interference plus noise ratio for the channel (see claim 1). Geirhofer further teaches of a reference signal being a demodulation reference signal (DMRS, Paragraph 0072). However, Geirhofer does not specifically teach of determining soft symbols from an output of a receiver of the user equipment, and determining the noise covariance based on respective probabilities of the soft symbols. Geirhofer does not specifically teach of the demodulation reference signal to facilitate channel estimation for the channel.
             Seo teaches of a user equipment device (Figures 12 and 18), comprising: a processor (#1830, Fig.18); and a memory (#1840, Fig.18) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving, by a receiver of the user equipment device, a demodulation reference signal to facilitate channel estimation for a data channel of a communication link with a network equipment (#S1221, Fig.12 and Paragraphs 0075 – 0077 and 0111)
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the noise covariance based on respective probabilities of determined soft symbols with reduced computational complexity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the demodulation reference signal for channel estimation and data demodulation.

           Re claims 3, 10 and 17, Geirhofer, Salvekar and Seo teach all the limitations of claims 1, 8 and 15 as well as Salvekar teaches of wherein determining the soft symbols comprises determining the soft symbols using a maximum a posteriori probability metric (Paragraph 0041).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the soft symbols comprises determining the soft symbols using a maximum a posteriori probability metric for its reduced computational complexity.

           Re claims 4, 11 and 18, Geirhofer teaches of further comprising determining, by the user equipment, a channel quality indicator value based on the signal power to noise covariance value (CQI, Paragraph 0058).

           Re claims 5, 12 and 19, Geirhofer teaches of further comprising sending, by the user equipment, the channel quality indicator value to network equipment (sending the CQI, Paragraph 0058).

           Re claims 6, 13 and 20, Geirhofer teaches of further comprising receiving, by the user equipment, from the network equipment, a scheduling parameter based on the channel quality indicator value (MCS, Paragraph 0058).

           Re claims 7 and 14, Geirhofer teaches of wherein the scheduling parameter corresponds to a modulation and coding scheme (MCS, Paragraph 0058).

           Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Geirhofer, Salvekar and Seo in view of Jalloul et al (US 9,973,225).

           Re claims 2, 9 and 16, Geirhofer, Salvekar and Seo teach all the limitations of claims 1, 8 and 15 except of wherein determining the soft symbols comprises determining the soft symbols using a maximum likelihood metric.
           Jalloul teaches of determining the soft symbols comprises determining the soft symbols using a maximum likelihood metric (Fig.5 and Col 16, Lines 24 – 63).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the soft symbols using a maximum likelihood metric for its great efficiency.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633